Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 34, 38 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nisson, JP 2015-199655 as evidenced by machine translation.
 Nisson discloses a method for producing a complex of calcium carbonate particles having an average primary diameter of 200 nm or less and pulp fibers, the method including a step for synthesizing calcium carbonate in a solution containing fibers, and also discloses an aqueous suspension, a pulp, a sheet, a powder, a particle, a pellet and a molded product that contain the complex (claims 1, 2, 6, paragraph [0017]). Nisson further indicates that the weight ratio of calcium carbonate particles and fibers is 5:95-95:5 (claim 14). Nisson also indicates that a complex that is a reaction product is obtained as a suspension, and then subjected to concentration, dehydration, or the like (a step for adjusting moisture content) (paragraph [0064]), and discloses casting raw materials into a mold and then dehydrating in order to produce a molded product (paragraph [0070]). The reference further discloses methods of drying including spray drying (seen as agitating) [0017].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-33, 35-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nisson, JP 2015-199655 as evidenced by machine translation.
A person skilled in the art could adjust, as appropriate, the moisture content in an aqueous suspension, pulp or sheet, the particle size of a powder or particles, and the size of a pellet or molded product within desired ranges in the inventions disclosed in Nisson by considering market requirements, handleability, and the like. In addition, the inventions disclosed by Nisson use a concentrating device or dehydrator (corresponding to a solid-liquid separator) in order to concentrate or dehydrate a suspension of a complex (paragraph [0064]),  and a person skilled in the art could, as appropriate, obtain pellets by adjusting the moisture content in a suspension of a complex to a desired level by using this type of machine in the production of these pellets.
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nisson, JP 2015-199655 as evidenced by machine translation in view of Toray, JP 2004-339650 as evidenced by machine translation.
Nisson discloses using a fiber complex in a variety of applications, with fibers being one of these applications (paragraph [0018]), and a spun yarn containing pulp fibers is well known as one form of fiber that uses pulp (Toray (claims 1, 3)).
Therefore, a person skilled in the art could easily conceive of producing a spun yarn using a fiber complex and, on such occasion, setting the yarn diameter to fall within a prescribed range in the inventions disclosed in Nisson.
Claim 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 None of the prior art documents disclose subjecting a sheet containing a composite to slit processing and yarn processing, and a person skilled in the art could not easily arrive at this matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762